Order issued January 22, 2013




                                           In The




                                    No. 05-12-00405-CR


                          LONNIE WAYNE HOGAN, Appellant



                            THE STATE OF TEXAS, Appellee


                                         ORDER

       The Court has before it the State’s January 18, 2013 motion for extension of time to file

tendered brief. The Court GRANTS the motion. State’s brief received by the Clerk of the Court

on January 18, 2013, is DEEMED FILED as of January 18, 2013.




                                                                LANG
                                                               JUSTICE